Case 7:18-cr-01683 Document 21 Filed on 04/01/19 in TXSD Page 1 of 2

United States D`\str`\ct Court.
Southern District of Texas
F|LED

UNITED STATES DISTRICT COURT ApR 0 1 2019
SOUTHERN DISTRICT OF TEXAS
M°ALLEN DIVISION David J. Brad\ey, C\erk
UNITED STATES OF AMERICA §
§
v. § Criminal No. M-lS-l683
§
JUAN MANUEL FLORES-FUENTES §

NOTICE OF PLEA AGREEMENT
COMES NOW the United States of America, hereinafter referred to as "the Government,"
, by and through its United States Attorney for the Southem District of Texas and its Assistant
§ United States Attomey assigned to this matter, and would respectfully show the Court that the
Govemment and the Defendant have entered into the following plea agreement:
l. Defendant agrees to plead guilty to Count Two of the lndictment.
2. The Government will recommend:

§ a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3El.l(a)
§ if the defendant clearly demonstrates acceptance of responsibility; and

b. that the remaining counts of the indictment be dismissed at the time of
sentencing

lf the Defendant is not a citizen of the United States of America, a plea of guilty may result

 

in removal from the United States, denial of citizenship and denial of admission to the United
States in the future.

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes

all prior understandings, if any, whether written or oral, and cannot be modified other than in

 

writing and signed by all parties or on the record in Court. No other promises or inducements
have been or will be made to the Defendant in connection with this case, nor have any promises

or threats been made in connection with this plea.

 

 

Case 7:18-cr-01683 Document 21 Filed on 04/01/19 in TXSD Page 2 of 2

ACKNOWLEDGMENTS:
l have read this agreement and carefully reviewed every part of it with my attorney. lf l
have difficulty understanding the English language, l have had a person fluent in the Spanish

language interpret this agreement to me.

Date: 5 ° i‘ lsi

lam the Defendant's counsel. l have carefully reviewe every part of thi agreement With

 

the Defendant. I certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English

language

Date: ' i° l

 

Counsel H[befyise

RYAN K. PATRICK
United States Attomey

For the United States of America:

_”HBMMMAL
ROBERT WELLS, JR.
Assistant United States Attomey

APPROVED BY:

/' '/ ///

Jarnes H. Sturgis
Assistant United States Attomey in Charge

 

